UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      2/27/2020
 Jennifer Nazario,

                                 Plaintiff,
                                                          1:19-cv-05923 (AJN) (SDA)
                     -against-
                                                          ORDER SCHEDULING
 Morris Heights Health Center, Inc.,                      SETTLEMENT CONFERENCE

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, April 15, 2020 at 10:00 a.m. in Courtroom 11C, United States Courthouse, 500 Pearl

Street, New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              February 27, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
